Case 1:21-md-02989-CMA Document 116 Entered on FLSD Docket 04/13/2021 Page 1 of 2
             Case MDL No. 2989 Document 287 Filed 04/13/21 Page 1 of 2


                                  UNITED STATES JUDICIAL PANEL
                                               on
                                   MULTIDISTRICT LITIGATION



     IN RE: JANUARY 2021 SHORT SQUEEZE
     TRADING LITIGATION                                                                      MDL No. 2989



                                      (SEE ATTACHED SCHEDULE)



                            CONDITIONAL TRANSFER ORDER (CTO −2)



    On April 1, 2021, the Panel transferred 35 civil action(s) to the United States District Court for the
    Southern District of Florida for coordinated or consolidated pretrial proceedings pursuant to 28
    U.S.C. § 1407. See _F.Supp.3d_ (J.P.M.L. 2021). Since that time, no additional action(s) have been
    transferred to the Southern District of Florida. With the consent of that court, all such actions have
    been assigned to the Honorable Cecilia M. Altonaga.

    It appears that the action(s) on this conditional transfer order involve questions of fact that are
    common to the actions previously transferred to the Southern District of Florida and assigned to
    Judge Altonaga.

    Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
    Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
    Southern District of Florida for the reasons stated in the order of April 1, 2021, and, with the consent
    of that court, assigned to the Honorable Cecilia M. Altonaga.

    This order does not become effective until it is filed in the Office of the Clerk of the United States
    District Court for the Southern District of Florida. The transmittal of this order to said Clerk shall be
    stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
    Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                           FOR THE PANEL:


         Apr 13, 2021
                                                           John W. Nichols
                                                           Clerk of the Panel
Case 1:21-md-02989-CMA Document 116 Entered on FLSD Docket 04/13/2021 Page 2 of 2
            Case MDL No. 2989 Document 287 Filed 04/13/21 Page 2 of 2




     IN RE: JANUARY 2021 SHORT SQUEEZE
     TRADING LITIGATION                                                        MDL No. 2989



                       SCHEDULE CTO−2 − TAG−ALONG ACTIONS



       DIST     DIV.     C.A.NO.      CASE CAPTION


     NEW YORK SOUTHERN

       NYS        1      21−02566     Kadin v. Robinhood Financial LLC et al
